              Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 1 of 26 PageID #: 46



AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Northern District of Mississippi E]

                    Mark Noble Pugh, Jr.                        )
                                                                )
                                                                )
                                                                )
                           Plaintiff(s)                         )
                          v.                                    )      Civil Action No. 3:21-cv-00019-MPM-RP
                                                                )
Equifax Information Services, LLC; Trans Union, LLC;
 Experian Marketing Solutions, LLC; Barclays Bank               )
 Delaware; Capital One Bank USA, NA; Credit First               )
             National Association; et. al.                      )
                                                                )
                          Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To·· (Deifiendant's name and address� Equifax Information Services, LLC
                                      c!o its Registered Agent: Corporation Service Company
                                      7716 Old Canton Road, Suite C
                                      Madison, MS 39110




         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Michael T. Ramsey, Esq.
                                Sheehan & Ramsey, PLLC
                                429 Porter Avenue
                                Ocean Springs, MS 39564
                                Telephone: 228-875-0572
                                Fax: 228-875-0895
                                email: Mike@SheehanRamsey.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                         DAVID CREWS,
                                                                         CLERK OF COURT


Date:            02/03/2021                                                 s/J. REDDITT
                                                                                   Signature of Clerk or Deputy Clerk
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 2 of 26 PageID #: 47
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 3 of 26 PageID #: 48




                                          DAVID CREWS,


                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 4 of 26 PageID #: 49
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 5 of 26 PageID #: 50




                                         DAVID CREWS,


                                             s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 6 of 26 PageID #: 51
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 7 of 26 PageID #: 52




                                          DAVID CREWS,


                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 8 of 26 PageID #: 53
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 9 of 26 PageID #: 54




                                          DAVID CREWS,



                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 10 of 26 PageID #: 55
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 11 of 26 PageID #: 56




                                          DAVID CREWS,



                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 12 of 26 PageID #: 57
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 13 of 26 PageID #: 58




                                          DAVID CREWS,


                                             s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 14 of 26 PageID #: 59
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 15 of 26 PageID #: 60




                                          DAVID CREWS,


                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 16 of 26 PageID #: 61
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 17 of 26 PageID #: 62




                                           DAVID CREWS,


                                              s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 18 of 26 PageID #: 63
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 19 of 26 PageID #: 64




                                          DAVID CREWS,


                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 20 of 26 PageID #: 65
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 21 of 26 PageID #: 66




                                          DAVID CREWS,



                                             s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 22 of 26 PageID #: 67
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 23 of 26 PageID #: 68




                                          DAVID CREWS,



                                            s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 24 of 26 PageID #: 69
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 25 of 26 PageID #: 70




                                          DAVID CREWS,


                                             s/J. REDDITT
Case: 3:21-cv-00019-MPM-RP Doc #: 2 Filed: 02/03/21 26 of 26 PageID #: 71
